Champlin, J.
Complainant filed her bill of complaint for a divorce from the bonds of matrimony from the *267defendant on the ground that the defendant had treated her with extreme cruelty. Defendant answered, denying the charges contained in the bill of complaint, and setting up counter-charges against the complainant, and praying the benefit of the answer as a cross-bill, and for' a divorce.
The parties were married in July, 1878, and have two children, — one a girl, named Eva, aged at the time the bill was filed about eight years, and a boy, named Lewis, aged at that time about six years.
The testimony was taken in open court, and the circuit judge dismissed both bills of complaint without costs to either party. The complainant alone appealed to this Court.
We have read the testimony with care, and are all of the opinion that the complainant has substantiated the charges set out in her complaint, and that the marriage should be dissolved, ánd a divorce decreed. As to the care, custody, and maintenance of the children, we decree the care, custody, and support of Eva to the complainant, and the care, custody, and support of Lewis we decree to the defendant. The case is not one calling for the allowance of any alimony. The costs of this Court only will be decreed to complainant, and neither party will recover costs of the court below.
The decree of the circuit court will be reversed, and a decree will be entered here as above.
The other Justices concurred.